[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             JUNE 4, 2009
                              No. 08-14832                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 99-00204-CR-T-17-TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

FRANK MERCER, JR.,
a.k.a. Cedrick,
a.k.a. Ced the Head,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 4, 2009)

Before DUBINA, Chief Judge, TJOFLAT and HILL, Circuit Judges.

PER CURIAM:
      James W. Smith, III, appointed counsel for Frank Mercer, Jr., has filed a

motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

district court’s reduction of Mercer’s sentence, pursuant to 18 U.S.C. § 3582(c)(2),

is AFFIRMED.




                                          2